Citation Nr: 1401312	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-14 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1976 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for bilateral pes planus.  

The claim was previously before the Board in August 2011, when the claim was reopened, and the underlying claim was remanded for further development and adjudication on the merits.  The matter was again remanded in November 2012 for further development.  All remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified before the undersigned Acting Veterans Law Judge at hearing held at the Detroit, Michigan, RO in March 2011.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on examination for entry into active duty.

2.  Pre-existing bilateral pes planus increased in severity during military service.

3.  The increase in disability is not clearly and unmistakably shown to be due to natural progression.


CONCLUSION OF LAW

The criteria for service connection of bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Every Veteran is presumed sound on entry into active service, "except as to defects, infirmities, or disorders noted" on examination for entry.  38 U.S.C.A. § 1111.  Mild bilateral pes planus was noted on the Veteran's August 1976 entrance examination.

When a pre-existing condition is found to have worsened during service, that increase in disability is presumed to be due to service, unless clear and unmistakable evidence establishes that the increase is due to natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  While the Veteran bears the burden of showing an increase in disability, the government bears the higher burden of rebutting the presumption.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Review of service treatment records reveals that although bilateral pes planus was noted to be "asymptomatic at present" at an August 1977 Medical Board examination, an earlier June 1977 examination by a Medical Board found the condition to be "not more than moderate."  He was still fit for duty, but an adjustment to his profile was required.  Records also indicate that the Veteran sought treatment for "painful arches" that same month.  

Records, then, reflect mild pes planus at entry, and moderate pes planus during service.  The Veteran testified, under close questioning at his March 2011 hearing, that while his pes planus had pre-existed service, it had increased in severity during service and had never returned to the pre-service level of severity.  He has submitted buddy statements indicating his feet were bothersome following discharge, and has generally been consistent in reporting that his pes planus worsened during service.

He is reported to have told an October 2011 VA examiner that his pes planus retuned to baseline following basic training, but this does not directly contradict the above statements; his condition may have improved after basic, then worsened again.  This would be consistent with service treatment records.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that there was an increase in severity of pes planus during service, from mild to moderate in degree, regardless of demonstrated symptoms at any given time.  

Accordingly, the presumption of aggravation attaches, and the burden shifts to the government to rebut the presumption through clear and unmistakable evidence. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The October 2011 VA examiner did opine that clear and unmistakable evidence established that pes planus was not aggravated beyond its natural progression.  Unfortunately, in so opining he relied upon the August 1977 examination finding, without mention of the June 1977 examination findings or treatment complaints.  He also considered solely the Veteran's "return to baseline" statement at the examination, and not multiple other competent and credible statements regarding the chronicity of any worsening.  The Board cannot find that the contradictory evidence is not competent, credible, or probative, and so any determination to accept the VA opinion would of necessity require weighing of the evidence.  As the weight to be assigned is open to interpretation, the evidence is not "undebatable," and could be "misinterpreted and misunderstood."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992))  It is not clear and unmistakable, and the government has not met its burden.

Accordingly, service connection for pes planus is warranted based on a presumption of aggravation.

ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


